internal_revenue_service appeals_office s pine island rd room plantation fl release number release date date date a certified mail department of the treasury name of plan plan number a taxpayer_identification_number c form number plan_year s ended person to contact d number telephone number uil code dear this is a final revocation letter the above named plan does not meet the requirements of sec_401 of the internal_revenue_code effective for plan_year ending date and subsequent plan years the trust is not exempt under sec_501 of the code for the trust year ending with or within the affected plan_year in addition our favorable determination_letter to you dated date is revoked the explanation of our revocation is attached you may petition the united_states tax_court for a declaratory_judgment as to the qualification of this plan if you do so the petition must be filed before days after the date this letter was mailed to you the enclosed publication appeal procedures employee_plans examination pro vides specific instructions under the heading tax_court declaratory_judgment cases the time you have to file a petition with the tax_court is fixed by law and cannot be extended or suspended thus contacting the internal_revenue_service irs for more information or receiving other correspondence from the irs will not change the allowable period for filing a petition with the tax_court if you have any questions please contact the person whose name and telephone number are shown above if you write please include your telephone number the best time for us to call if we need more information and a copy of this letter to help us identify your account enclosure publication publication explanation of revocation return envelope sincerely irs commissioner by charles fisher team manager letter catalog number 37420c ay inte-rng revenue sevigé a ajoe employee_plans rf welnut stop n1s des moines os date date certified mail dear neme of plen plen numse texpaver loentification numoer form numoer plan_year s enaec person to contact id number telephone number cember letter to you dated january a of the code for the trust year s he above-named plan because our examination found that the plan does not meet the a of the interna revenue code enclosed is an explanation of this and subsequent ve propose to disqualify t ents of sec_40 equirem on which is effective for plan_year s ending after de isqualificau jan years we also propose to revoke our favorable determination ‘herefore the trust will no longer be exempt from tax under section nding with or within the affected plan_year s you do not agree with this revocation you may appeal within days from res employee_plans ppeal please follow the instructions in the enclosed publication appeal procedu xaminations under the heading if you don't agree if you do not appeal your ability to obtain a -claratory judgment in the tax_court as to the qualification of this plan may be impaired internal revenue ode sec_7476 provides 1n pari that the tax_court shal not issue a declaratory_judgment or decree ider this secuion in any proceeding unless it determines that the petitioner has exhausted administrative medies available to hun within the internal_revenue_service we believe that an appeal is necessary to ‘haust the administrative remedies available within the intema revenue service ithin days from the date of this letter we will issue a final revocation letter su have the nght to contact the office of the taxpaver advocate taxpayer_advocate assistance is not a bstitute for established irs procedures such as the formal appeals process the taxpayer_advocate can not verse a jegally correct_tax determination nor extend the time as fixed by law that you have to file a petition in u s tax_court the taxpayer_advocate can however see that a tax matter not resolved through nom al annels gets prompt and proper handling you may call toll-free to request taxpayer lvocate assistance the date of this letter to file yout lf you do not file an appeal letter catalog number 420c i wt we have also enclosed publication and publication publication includes information on your nghts a taxpayer and publication includes information on the irs collection process if you have any questions concerning this if you write p in the heading of this letter if we need to contact you call the contact person at the telephone number shown the best time for us to call matter please lease include your telephone number and thank you for your cooperation sincerely michael d julianelle director ep examinations enclosure s publication publication publication revenue_agent report form 886-a - explanation of items return envelope s letter catalog number - determinations there have been failures to amend the plan timely to meet certain l r c sec_401 form requirements o n o g praiser to perform annual yi lr c n independeni ap ties held by the trust as required b there has been a failure to use a valuations of the employer securi a c - annual_additions in excess of the dollar limit of sec_41 c a to a participant's account eight employees were excluded improperly from participation in the plan during the plan_year ending july 19xx were allocated il facts and analysis issue one the a employee_stock_ownership_plan plan was adopted with an initial service records a effective date of december 19xx according to internal revenue favorable determination_letter was to be issued on or about january 19xx regarding the qualification of the plan as initially adopted however there is no record of the actual date the letter was issued the plan was restated on december 20xx effective august 20xx to attempt to achieve compliance with the changes in the law collectively referred to as gust and it was submitted with an application_for a favorable determination_letter to the application_for a favorable determination_letter was the internal_revenue_service later withdrawn after the internal_revenue_service requested clarification and correction of the plan document provisions the plan as restated december 20xx contains the following disqualifying which includes the primary _ was not made effective under as amended by the small the definition of leased_employee in article direction or control test of sec_414 the plan until august 20xx business job protection act of sbupa is required to years beginning after december 19’ the definition of highly compensated meet the requirements of ilr c sec_414 the provision in article that contributions benefits and service_credit with employee in article sec_4 and does not q as amended by sbjpa lr c sec_414 be effective for e will be provided in accordance with i r c to be effective on and after nti august 20xx lr c respect to qualified military servic u was not made effective under the plan u u as added by sbjpa requires the provision date the definition of compensation in article for purposes of applying the limitations on con participant's account under the plan does not meet t c as amended by sbjpa effective for limitation date effective august 20xx used tributions and other additions to é he requirements of lr c years beginning after the provisions in articles attributable to elective contributions from t distribution pursuant to sec_402 reform act of rra '98 were not m il r c sec_402 as added by rra '98 applies to distri date and excluding hardship withdrawals of amounts he plan's definition of eligible rollover c as added by restructuring and ade effective until august 20xx butions made after sec_401 provides for a remedial_amendment_period in which necessary plan amendments may be adopted after the year such amendments are required_by_law provided the amendments are made retroactively effective to the first day the applicable law requires the provision to be effective revproc_2000_27 as modified by revproc_2001_55 extended the deadline for an individually_designed_plan to be amended to comply with gust until date gust remedial_amendment_period for based on the information above the at the present time the plan individually designed plans ended on february has not been amended to comply with all of the gust requirements since the required amendments were not made by the expiration of the gust remedial_amendment_period the form of the plan failed to meet the qualification requirements of code sec_401 effective for the plan_year ending july 19xx and each subsequent plan_year thereafter issue two an employee_stock_ownership_plan must use an indepen annual valuations of employer_securities which are not readily_tradable on an securities market sec_401 dent appraiser to make established it has been determined that the plan di annual valuations of the employer_securities h result the plan does not satisfy the requirements relating to employee_stock_ownership_plans stated in sec_401 and is not a qualified_plan under 20xx as a r c sec_401 effective for the plan_year ending july 20xx and all subsequent plan d not use an independent_appraiser to make eld by the trust for the plan_year ending july years issue three under sec_415 the annual_additions to participant's account under é for the limitation years ending july defined_contribution_plan for each year are limited 49xx and july 20xx a participant's annual_additions were limited under r c sec_415 to the lesser_of dollar_figure or of the participant's_compensation if participant's annua additions exceed the sec_415 limit for a limitation_year the plan fails the requirements of r c sec_401 and as a result is not a qualified_plan under sec_401 because of the situations described below the plan exceeded the annual_addition limits under r c sec_415 for the plan years ending july 19xx and july 20xx facts for excess annual_addition for the plan vear ending july 19xx on date the plan entered into purported loan agreement with b for dollar_figure finance a prior esop debt of dollar_figure purported purpose of the note was to re assume an dollar_figure after assuming the dollar_figure stock until months later on or about september 19xx the company issued big_number shares of its common_stock valued atdollar_figure of common_stock were allocated and released to the plan participants on or about september 19xx the allocation and rele occurred prior to the full repayment of the corresponding indebtedness and to corporate debt of a the employer sponsoring the plan however in company debt the plan received no additional company _to the plan the big_number shares ase of all of the shares to plan participants the facts for excess annu al addition for the plan_year ending july 20xx during the plan_year ending july 20xx the company paid purported dividends on its shares of company common_stock the plan used the purporied dividends to repay a stock acquisition loan it entered into on may 19xx the result of the purported dividend payment was the release of shares of employer common_stock valued at dollar_figure was allocated to participants on account of the plan_year ending july 20xx as trust which earings the effect of this financing was to provide the plan_sponsor with a deduction for the principal payments on the loan used to capitalize the plan_sponsor with no corresponding this in turn increased the value income_recognition by either the plan of the stock held by the plan by the value of the income_tax savi employer sponsoring the plan were being transferred to the plan and allocated as earnings to the participants rather than contributions allowing the il r c sec_415 limits on annual_additions to plan to be circumvented ings earnings_of the or the participant analysis sec_4 b i provides that the internal_revenue_service may in an appropriate case considering all facts and circumstances treat certain allocations to participants’ accounts as giving rise to annual_additions given the facts and circumstances of this case it recharacterize i the allocation and release of big_number shares of company common_stock valued at dollar_figure on account of the plan_year ending july 19xx and ii the is appropriate for the internal_revenue_service to purported dividends in the amount of dollar_figure and allocated to c as annual_additions used tc repay security acquisition loans the prorata share of the big_number shares of company common_stock valuec at allocated to c and the dollar_figure allocated to participants during the limitation_year ending july shoulc d also the dollar_figure be recharacterized as annual_additions 20xx should be recharacterizec allocated to c during the limitation_year ending july as annual_additions the applicable dollar limit under sec_415 was dollar_figure for each limitation_year consequently account for the limitation years ending july 19xx and 20xx exceeded the limits of il r c sec_415 causing the plan to fail to meet the qualification requirements of ilr c sec_401 effective for plan_year ending july 49xx and all subsequent plan years annual_additions to c plan account and c plan issue four a_trust for qualified_plan purposes constitute sec_4 such trust is a part satisfies minimum participation requir a a provides that a_trust shall not constitute a qualified_trust under r c sec_401 is a part requires as condition of participation in the plan that an if the plan of which it employee complete period_of_service with the employer or employers maintaining the plan extending beyond the later of the following dates - qualified_trust if the plan of which il r c ements sec_410 i the date on which the employee attains the age of or the date on which he complete sec_1 year_of_service ii a plan shall be treated as not meeting the minimum age and service conditions of sec_410 unless it provides that any employee who has satisfied the minimum_age_and_service_requirements of sec_410 and who is otherwise entitled to participate in the plan commences participation in the plan no later than the earlier of - i ii the first day of the first plan_year beginning after the date on which such employee satisfied such requirements or the date months after the date on which he satisfied such requirements unless such employee was separated from the service before the date referred to in subparagraph i or ii above whichever is applicable sec_5 of the plan provides in pertinent part as of each accounting date during your participation you share in the employer coniributions forfeitures and income of the trust for the year the total employer contributions and forfeitures will be allocated among participants’ accounts in proportion to their compensation the net_income of the trust will be allocated to participants prorated according to your individual_account balances as of the preceding accounting date census information provided by the plan_sponsor to the internal_revenue_service during the examination indicated that the following eight employees met the plan's minimum participation requirements for the plan_year ending july 19xx d n u n d d d u u o v i ii iii iv v vi vii viii none of the employees listed above received an allocation of the big_number shares of company stock which were allocated to participants in the plan_year ending july 49xx as a result the plan failed to meet the minimum participation requirements required under sec_401 for plan years ending july 19xx and all subsequent plan years ili conclusion it is determined that the plan is not qualified under sec_401 for the plan years ending july 49xx and all subsequent plan years as a result the plan trust is not exempt from taxation under sec_501 for trust years ending july 19xx and all subsequent trust years
